Citation Nr: 0208684	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  00-08 848	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to a permanent and total disability rating for 
pension purposes based on nonservice-connected disabilities.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The veteran had active military service from February 1970 to 
September 1971.  This matter comes to the Board of Veterans' 
Appeals (Board) from a December 1999 rating determination by 
the Houston Regional Office (RO) of the Department of 
Veterans Affairs (VA).  In July 2001, the Board remanded this 
matter for additional development of the evidence.  The 
actions requested in the Board's remand have been 
accomplished, to the extent possible.  Stegall v. West, 11 
Vet. App. 268 (1998).  The case is now ready for appellate 
consideration.

It is noted that, in connection with this appeal, the veteran 
requested and was scheduled for a personal hearing before a 
Member of the Board in Washington, D.C., on May 3, 2001.  
Although he and his representative were notified at his 
address of record by letter dated March 19, 2001 of the time 
and date of the hearing, the veteran failed to appear and 
neither furnished an explanation for his failure to appear 
nor requested a postponement or another hearing.  When an 
appellant fails to appear for a scheduled hearing and has not 
requested a postponement, the case will then be processed as 
though the request for a hearing had been withdrawn.  38 
C.F.R. § 20.702(d) (2002).  Accordingly, the Board will 
proceed with consideration of his claim.


FINDINGS OF FACT

The veteran failed, without good cause, to report for VA 
examination in December 1999, scheduled to evaluate the 
severity of his claimed disabilities for purposes of 
determining his entitlement to a nonservice-connected pension 
benefits.


CONCLUSION OF LAW

The claim for a permanent and total disability rating for 
pension purposes is denied due to the veteran's failure to 
report for scheduled VA medical examination without good 
cause.  38 C.F.R. § 3.655 (2002).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board notes that there has been a change in law during 
the pendency of this appeal with enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), which provides that on 
receipt of a complete or substantially complete application, 
VA shall notify the claimant and the claimant's 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided to VA that is 
necessary to substantiate the claim.  38 U.S.C. § 5103 (West 
Supp. 2001).  VCAA also requires VA to make reasonable 
efforts to assist the claimant in obtaining evidence 
necessary to substantiate a claim for benefits, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C. § 5103A (West Supp. 
2001).  

In this case, the Board finds that VA has satisfied its 
duties to the veteran, under both former law and the new 
VCAA.  A review of the record indicates that the veteran has 
been informed of the evidence of record and the nature of the 
evidence needed to substantiate his claim via rating 
decisions, letters from the RO, Statements of the Case, and 
the Board's remand.  The January 2002 Supplemental Statement 
of the Case also discussed the requirements of 38 C.F.R. 
§ 3.655.  The Board concludes the discussions in these 
documents adequately complied with VA's notification 
requirements.  

The Board further notes that VA has conducted appropriate 
evidentiary development in this case, to the extent possible.  
The RO's efforts include obtaining the veteran's service 
medical records and affording him the opportunity to identify 
records of his post-service medical treatment.  The veteran, 
however, has refused to cooperate.  (See e.g., blank/crossed 
out VA Forms 21-4142, Authorization for Release of 
Information, received from the veteran in August 2001.)  

Also, as set forth in more detail below, the RO attempted to 
schedule the veteran for a current VA medical examination for 
the purpose of identifying all his disabilities and obtaining 
an opinion as to the severity of all such disabilities.  Yet, 
the veteran refused to report for VA medical examination.  

While VA has a duty to assist the veteran in the development 
of his claim, that duty is not a one-way street.  Wood v. 
Derwinski, 1 Vet. App. 190 (1991), aff'd on reconsideration, 
1 Vet. App. 406 (1991).  Rather, the veteran also has an 
obligation to assist in the adjudication of his claim.  "If 
a veteran wishes help, he cannot passively wait for it in 
those circumstances where he may or should have information 
that is essential in obtaining the putative evidence."  Id. 
at 195.  He must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide an adequate 
medical examination.  Olson v. Principi, 3 Vet. App. 480 
(1992).  The Board finds that, based on the failed attempts 
to provide the veteran another examination and to obtain 
records of his post-service medical treatment, VA has done 
everything reasonably possible to assist him in this case.

As VA has fulfilled the duty to assist and notify, and as the 
change in law has no additional material effect on 
adjudication of this claim, the Board finds that it can 
consider the merits of this appeal without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

I.  Factual Background

The record shows that in May 1999, the veteran filed a claim 
of entitlement to VA nonservice-connected disability pension 
benefits.  He asserted that he had been unable to work since 
April 1999 due to seizures.  He stated that he had been 
receiving treatment for his disability at the Houston VA 
Medical Center (MC).  The veteran, who was born in October 
1949, also indicated that he had completed two years of 
college and had last worked as a silk screen artist.  

The RO obtained VA treatment records pertaining to the 
veteran, dated from February to May 1999.  In pertinent part, 
these records show that the veteran sought treatment for 
hemoptysis in February 1999, and reported a history of 
hepatitis A, B, and C.  He was admitted to the hospital, but 
reportedly left later that week without telling anyone.  In 
May 1999, he sought treatment for seizures.  A history of 
hepatitis, alcohol abuse, coagulation deficits, and 
degenerative disc disease was noted.  The diagnosis on 
hospital discharge was generalized tonic-clonic seizures.  

In October 1999, the veteran underwent VA general medical 
examination, at which the diagnoses included seizure 
disorder, chronic low back pain, and alcoholism.  The 
examiner commented that the only reason for the veteran to be 
unemployed, if any, was his low back disability.  It was 
noted by the examiner that the interview with the veteran 
during that medical examination was long, unproductive, and 
spiced with many four letter words.  

On VA neurological examination in November 1999, the veteran 
reported that he had not worked since 1992, when he had 
crushed his foot.  The diagnoses included degenerative disc 
disease with lumbar spinal stenosis, recent episode of 
alcohol withdrawal seizures, no evidence of true seizure 
disorder.  It was the opinion of the examining physician that 
the veteran was employable.  He noted that the veteran did 
not currently have a seizure disorder and that he had a good 
level of function of his low back with full range of motion 
and no evidence of weakness or sensory changes.  Regarding 
the residuals of his claimed crushed foot injury, the 
examiner noted that it appeared that the veteran had minimal 
disability; in this regard, an orthopedic examination was 
recommended, if further information was needed.  

By December 1999 rating decision, the RO denied entitlement 
to nonservice-connected pension benefits, finding that the 
evidence did not show that the veteran's disabilities were so 
severe so as to permanently preclude some type of gainful 
employment, consistent with his age, education, and prior 
work experience.  

The veteran appealed the RO determination.  Although he 
submitted several profane statements (see e.g., letter from 
veteran received at the Board in June 2001), none offered any 
specific argument in support of his appeal.  

In July 2001, the Board remanded the matter to the RO for 
additional development of the evidence, including a VA 
medical examination to evaluate the severity of the veteran's 
claimed disabilities for the purpose of determining his 
entitlement to a nonservice-connected disability pension.  

The record contains a copy of the Board's remand which the 
veteran annotated in a highly vulgar fashion and returned.  
Among the comments written by the veteran was the poetic 
notation that he would not attend a VA medical examination 
because "I do not trust you.  You left me swimmin [sic] in a 
sea of pain."  The record also contains an August 2001 
letter from the veteran to the Director of the Houston VAMC 
asking him to "get off my back," and "stop annoying me."  

In November 2001, the veteran's representative contacted him 
by telephone to inquire as to his intentions regarding his 
appeal.  The veteran confirmed his address and indicated his 
willingness to report for VA medical examination.  

VA medical and orthopedic examinations were scheduled for the 
veteran in December 2001.  A notation in the claims folder 
indicates that he failed to report for the examinations, as 
he was having a disagreement with VA.  

II.  Law and Regulations

In general, VA nonservice-connected pension benefits are 
payable to a veteran who served for 90 days or more during a 
period of war, and who is permanently and totally disabled 
due to nonservice-connected disabilities that are not the 
result of his or her own willful misconduct.  38 U.S.C.A. § 
1521; see also Dilles v. Brown, 5 Vet. App. 88 (1993).  If a 
veteran's combined disability is less than 100 percent, he or 
she must be unemployable by reason of disability.  38 C.F.R. 
§§ 3.321, 3.340, 3.342 and Part 4 (2002); see also Brown v. 
Derwinski, 2 Vet. App. 444 (1992).

The U.S. Court of Appeals for Veterans Claims (Court) has 
provided an analytical framework for application in pension 
cases.  See Talley v. Derwinski, 2 Vet. App. 282 (1992); 
Roberts v. Derwinski, 2 Vet. App. 387 (1992); Brown v. 
Derwinski, 2 Vet. App. 444 (1992).  The holdings in these 
cases are to the combined effect that the VA has a duty to 
insure:  that an appropriate rating for each disability of 
record is assigned using the approach mandated by Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991); that the "average 
person" and "unemployability" tests are both applied; and 
that if the benefit may not be awarded under the "average 
person" or "unemployability tests," a determination must 
then be made whether there is entitlement to nonservice-
connected disability pension on an extraschedular basis.

The average person (or objective) test is rooted in 38 
U.S.C.A. § 1502(a)(1) and 38 C.F.R. § 4.15 and mandates that 
total disability will be found to exist when there is present 
any impairment of mind or body which is sufficient to render 
it impossible for the average person to follow a 
substantially gainful occupation, provided that the 
impairment is reasonably certain to continue throughout the 
life of the disabled person.

The unemployability (or subjective) test arises from 38 
U.S.C.A. § 1521(a) (West 1991) and 38 C.F.R. §§ 3.321(b)(2), 
4.17 and mandates that where it is shown that the veteran's 
disabilities meet the percentage requirements of 38 C.F.R. § 
4.16, and it is shown that they are permanent in nature, a 
determination should be made whether such disabilities render 
him or her incapable of substantially gainful employment.  If 
so, the veteran again meets the requirements of the law for 
the benefit at issue.  

Finally, if the veteran does not meet either the "average 
person" or the "unemployability" test, a determination is 
required as to whether he should be granted entitlement to a 
nonservice-connected disability pension on an extraschedular 
basis, pursuant to the provisions of 38 C.F.R. § 3.321(b)(2), 
on the basis that he or she is unemployable by virtue of age, 
occupational background or other related factors.  

Individuals for whom a VA medical examination has been 
scheduled are required to report for the examination.  See 38 
C.F.R. § 3.326(a) (2002).  

When entitlement to a benefit cannot be established or 
confirmed without a current VA examination or re-examination 
and a claimant, without good cause, fails to report for such 
examination or re-examination and the examination was 
scheduled in conjunction with claims other than original 
compensation claims, the claim shall be denied.  38 C.F.R. § 
3.655(a), (b) (2002).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  38 C.F.R. 
§ 3.655(a) (2002).  As the veteran's claim is for nonservice-
connected pension, this provision applies to this case.  

The Court has held that the burden is on VA to demonstrate 
that notice of the VA medical examination was sent to the 
claimant's last address of record and that he lacked adequate 
reason or good cause for failing to report for a scheduled 
examination.  Hyson v. Brown, 5 Vet. App. 262 (1993).  The 
Court has also held that claim denials based on 38 C.F.R. § 
3.655 for failure to report for a scheduled VA examination 
without good cause are factual matters which are subject to a 
"clearly erroneous" standard of review.  Engelke v. Gober, 
10 Vet. App. 396 (1997).

III.  Analysis

In this case, in July 2001, the Board considered the medical 
evidence of record and found it insufficient to adjudicate 
the veteran's claim for VA pension.  The matter was then 
remanded for additional development of the evidence; however, 
the veteran has failed to report for scheduled VA medical 
examinations.  

Initially, the Board observes that there is no indication 
that the veteran was not provided with proper notice of these 
examinations, nor does he so contend.  The Court has ruled 
that there is a "presumption of regularity" under which 
Government officials are presumed to have properly discharged 
their official duties.  Clear evidence to the contrary is 
required to rebut the presumption of regularity.  Ashley v. 
Derwinski, 2 Vet. App. 307 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)); see 
also Mindenhall v. Brown, 7 Vet. App. 271 (1994).  Thus, it 
is presumed that the RO and/or the VAMC sent timely notice of 
each of these examinations to the veteran at his most recent 
address of record.   

In view of the foregoing, the Board finds that the veteran 
had a duty to appear for his scheduled VA medical 
examinations.  He was also made aware of the provisions of 
38 C.F.R. § 3.655.  See Connolly v. Derwinski, 1 Vet. App. 
566 (1991).  Despite this, he has offered no explanation for 
his refusal to report for the scheduled examinations, other 
than to indicate that he was having a disagreement with VA.  
This reason clearly does not fall within the parameters of 
"good cause" as set forth in 38 C.F.R. § 3.655(a).  The 
record does not otherwise demonstrate that the veteran had 
any other "good cause" for failing to report to these 
scheduled examinations.

The Board notes that the provisions of 38 C.F.R. § 3.655 are 
nondiscretionary under the circumstances in this case.  
Neither the RO nor the Board has the authority to adjudicate 
a claim for nonservice-connected pension benefits where a 
claimant fails to report for a scheduled examination without 
good cause.  It is noted that the RO apparently disposed of 
the veteran's claim on the merits rather than denying the 
claim pursuant to 38 C.F.R. § 3.655.  Although the Board has 
disposed of this claim on a ground different from that of the 
RO, by denying the claim pursuant to 38 C.F.R. § 3.655, the 
veteran has not been prejudiced by the Board's decision, as 
the RO accorded him greater consideration than his claim 
warranted under the circumstances.  Bernard, supra; see also 
Edenfield v. Brown, 8 Vet. App. 384 (1995).  Again, he has 
been accorded the opportunity to provide good cause for his 
failure to report for scheduled VA examinations, and has not 
done so.

In this case, the veteran has totally frustrated VA's efforts 
to gather essential medical evidence to determine his 
entitlement to a permanent and total disability rating for VA 
pension purposes based on nonservice-connected disabilities.  
Thus, the Board has no choice but to deny his claim.  The 
veteran is advised that he may reopen his claim for VA 
pension in the future if he believes he is permanently and 
totally disabled due to nonservice-connected disabilities.  
However, if he does so, his actions should be dissimilar to 
those in this case:  i.e., he should be prepared to cooperate 
fully with VA's efforts to assist him by providing treatment 
information and appearing for any required medical 
examination, as common sense and the above-cited law 
obligates him to do so.  


ORDER

Entitlement to a permanent and total disability rating for 
pension purposes is denied.



		
	J.F. GOUGH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

